Citation Nr: 1704469	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  07-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for DJD of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to August 1997.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, continued disability ratings of 10 percent for DJD of the left knee and 10 percent for DJD of the right knee.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2009 videoconference hearing, and a transcript of this hearing is of record.

In March 2010 and March 2012, the Board remanded the appeal for further evidentiary development.  In February 2013, the Board denied disability ratings in excess of 10 percent for DJD of the bilateral knees.  In an August 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an August 2013 Joint Motion for Remand (JMR), vacated the February 2013 Board decision denying the appeal, and remanded the matter for compliance with the instructions in the JMR.

In January 2014, the Board again remanded the appeal for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions by obtaining additional opinions regarding the Veteran's bilateral knee disabilities and readjudicating the claims on the merits in a September 2014 Supplemental Statement of the Case.

The issues of entitlement to separate ratings for bilateral meniscal tears are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected DJD of the right knee is manifested by flexion limited to, at worst, 100 degrees; normal extension; and painful motion.

2.  The Veteran's service-connected DJD of the left knee is manifested by flexion limited to, at worst, 100 degrees; normal extension; and painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD of the right knee have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5010-5260 (2016).

2.  The criteria for a rating in excess of 10 percent for DJD of the left knee have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5010-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in September 2005, which set out the type of evidence needed to substantiate his claim.  The information regarding the claim for increase that is required by Vazquez was provided in a July 2008 letter.

As noted above, the Veteran testified at a Board hearing in October 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent several VA examinations during the appeal period in November 2005, July 2007, April 2010, June 2012, and February 2014.  The Board finds that the VA examinations as a whole are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14 (2016).

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the relevant time period, the Veteran's bilateral knee disabilities have each been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5260.

DC 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis (DC 5003).  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2016).

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 15 degrees is rated 30 percent, flexion of the leg limited to 30 degrees is rated 20 percent, flexion of the leg limited to 45 degrees is rated 10 percent, and flexion of the leg limited to 60 degrees is rated noncompensable.

Under DC 5261 for limitation of extension of the knee, a 50 percent rating is warranted where extension is limited to 45 degrees, a 40 percent rating is warranted where extension is limited to 30 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, a 10 percent rating is warranted where extension is limited to 10 degrees, and a noncompensable rating is warranted where extension is limited to 5 degrees.

Separate ratings under DC 5260 and DC 5261 may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

DC 5258 provides a 20 percent rating for dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.

DC 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.

Separate disability ratings are possible for limitation of knee motion, instability of a knee under DC 5257, and semilunar cartilage dislocation or removal under DCs 5258 and 5259.  See VAOPGCPREC 23-97 (July 1, 1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath, 1 Vet. App. at 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran contends that he has severe pain, limitation of motion, and locking of his bilateral knees.

At his November 2005 VA examination, the Veteran reported lack of endurance, pain, swelling, giving way, and flare-ups that occurred approximately once a week that lasted for six or more hours and involving "unbearable pain."  He used no assistive devices.  Range of motion was described as from 0 to 135 degrees for both knees with tenderness over the right tibial tubercle and patellar tendon.  The examiner also found the Veteran to have crepitus bilaterally, no meniscal signs, and stable ligaments.  He noted pain on range of motion but no fatigue, weakness, lack of endurance, or loss of range of motion on repetitive use.  He also found there to be no effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  An x-ray revealed mild medial joint space narrowing, no evidence of fracture or effusion, and fragmentation of the right tibial tubercle suggesting remote Osgood Slaughter disease.  The examiner diagnosed the Veteran with very mild DJD of the bilateral knees with mild patellar tendonitis of the right knee.

At a July 2007 VA examination, the Veteran reported constant pain and swelling in the knees and instability three to four times a week, and denied locking, flare-ups, and use of a brace.  The examiner noted swelling and tenderness bilaterally, swelling on the right knee, and flexion to 100 degrees and full extension bilaterally.  Repetitive use produced pain and weakness, but not fatigue.  All other tests were negative.  The Veteran was assessed with DJD bilaterally.

Private treatment records from December 2007 to January 2008 reflect complaints of bilateral knee pain and looseness and instability with no joint stiffness or swelling.  The Veteran had flexion to 120 degrees and full extension, with mild effusion and tenderness to palpation over the lateral facet of the patella and medial joint line.  It was noted that the Veteran had a positive McMurray test, negative Lachman test, and negative anterior drawer test.

At the May 2010 VA examination, the Veteran reported chronic pain in his knees and flare-ups primarily with prolonged walking on inclined surfaces; and denied locking, swelling, and instability.  Examination revealed no tenderness or swelling around the patella or around the medial or lateral aspect of the joint.  The Veteran was able to easily flex to 140 degrees and fully extend his knees.  He indicated pain but no weakness or fatigue after repetitive use testing.

An April 2012 private magnetic resonance imaging (MRI) of the left knee revealed oblique cartilage fissure along the patellar apex with fluid signal undermining an unstable chondral defect.

At his June 2012 VA examination, the Veteran reported intermittent swelling, pain with prolonged standing and walking, chronic aching pain, and flare-ups with prolonged walking and standing.  He denied instability and locking.  Flexion was to 140 degrees with pain beginning at 120 degrees bilaterally, and he had full extension bilaterally with no objective evidence of painful motion.  Joint stability tests were normal, there was no evidence of recurrent patellar subluxation or dislocation, and imaging studies documented no degenerative or traumatic arthritis.

At his July 2014 VA examination, the Veteran reported intermittent swelling, pain with prolonged standing and walking, chronic aching pain, and flare-ups with prolonged walking and standing.  Flexion was to 140 degrees with pain beginning at 120 degrees, and he had full extension with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  Joint stability tests were normal, there was no evidence of recurrent patellar subluxation or dislocation, and imaging studies did not document arthritis.

Based on the evidence above, the Board finds that the Veteran is not entitled to disability ratings in excess of 10 percent for DJD of his left knee and right knees.

In this case, the evidence of record reflects that the Veteran's flexion for both knees ranged from 100 to 140 degrees, which warrants a noncompensable rating under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260.  Additionally, the evidence of record shows that the Veteran's extension has consistently been found to be normal, with no limitation or objective evidence of pain.  As such, the evidence does not show that, during the period on appeal, the Veteran has ever been found to meet the criteria for a compensable disability rating under either DC 5260 or DC 5261.  In fact, there is no indication in the record that the Veteran's limitation of flexion ever approximated 45 degrees or that his limitation of extension ever approximated 10 degrees, even considering pain, in order to warrant compensable ratings based on limitations in flexion or extension.  As such, there is noncompensable limitation of motion, which warrants a 10 percent rating under DC 5010.

As noted below in the Remand, the Board finds that a separate rating under DC 5258 is warranted in this case.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's bilateral knee disabilities.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, he has not demonstrated any additional limitation or functional loss/impairment, as described above, especially as the Veteran's ROM was only minimally affected by his bilateral knee disabilities.  As such, any additional limitation resulting from pain have been compensated for and reflected in the ratings of 10 percent under DC 5010.

The Board has also considered whether ratings higher than 10 percent are warranted on the basis of recurrent subluxation or lateral instability under DC 5257.  Although the Veteran reported "giving way," there is no other objective evidence of lateral instability or recurrent subluxation otherwise indicated in the evidence of record which would warrant a higher rating under DC 5257.  The Board observes that the terms "unstable" and "instability" are general and can have many meanings depending on context, including instability in the normal plane of motion of the joint (weakness, giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc., reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus and valgus stress, Lachman, Drawer, and McMurray, and which under VA law is not contemplated in a rating based on limited motion.  This is why separate ratings may be applied where this specific symptomatology is demonstrated.  Nevertheless, the evidence reflects that the Veteran does not have instability to warrant a higher or separate rating under DC 5257.

Additionally, the Veteran did not have ankylosis (DC 5256), and there is no indication that he had impairment of the tibia and fibula (DC 5262), genu recurvatum (DC 5263), or removal of the semilunar cartilage (DC 5259).

The Board finds that the weight of the evidence is against ratings in excess of 10 percent for DJD of the bilateral knees.  There is no basis for any further staged rating of the Veteran's disabilities pursuant to Hart, 21 Vet. App. at 509-10.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) (2016).

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's bilateral knee disabilities are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his bilateral knee disabilities.  Additionally, at his February 2014 VA examination, the Veteran was noted to be employed.  There is no evidence or allegation, that his bilateral knee disabilities have prevented the Veteran from maintaining his employment.  In sum, there is no indication that the average industrial impairment from the Veteran's bilateral knee disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent for DJD of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for DJD of the left knee is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

As stated above, the Veteran contends that he has severe pain, limitation of motion, and locking of his bilateral knees.  In January 2008, a private MRI of the right knee revealed a medial meniscus tear and chondromalacia of the patella.  The Veteran had mild effusion and tenderness to palpation over the lateral facet of the patella and medial joint line, and a positive McMurray test.  An April 2012 private MRI of the left knee revealed oblique cartilage fissure along the patellar apex with fluid signal undermining an unstable chondral defect.  At his June 2012 and July 2014 VA examinations, the Veteran was diagnosed with bilateral meniscus tears; and reported intermittent swelling, chronic aching pain, and flare-ups with prolonged walking and standing.  The July 2014 examiner opined that the meniscal tears were at least as likely as not incurred in or caused by service as the in-service knee condition was very similar to his current condition.

As such, the evidence reflects that separate ratings for bilateral meniscal tears with "locking," pain, and effusion in the joint are warranted, and the issues are remanded to the AOJ for determination of the effective dates and initial ratings.

Accordingly, the case is REMANDED for the following action:

The AOJ shall assign separate ratings for the Veteran's bilateral meniscal tears with "locking," pain, and effusion in the joint, and shall determine the appropriate effective date for such ratings.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


